J. Fred Jones, Justice, dissenting. As I interpret the majority opinion in this case, it simply prohibits insurance companies from entering into contracts with a definition and meaningof “total disability” different from the general definition and meaning we have applied in prior cases where it has been necessary for this court to define total disability within the meaning of a particular contract. The group policy involved in this case insured a veterinarian against total disability defined as "... a disability which wholly and continuously disables the member so that he can perform no duty pertaining to his occupation and during which he is not engaged in any occupation for remuneration or profit. . . .” The evidence as I read it indicates that Dr. Clark did have a heart attack which did wholly and continuously disable him so that he could perform no duty pertaining to his occupation for a period of time; that after his recovery from the initial attack he was still wholly and continuously disabled from performing the more rugged duties of his occupation such as vaccinating and operating on large unruly animals such as horses, cattle and large dogs, but was able to and did engage regularly in the routine duties pertaining to his occupation at his clinic to the extent of vaccinating and performing surgery on small dogs and other animals. Had the policy in the case at bar simply insured against total disability without attempting to define what would constitute “total disability” for the purpose of payments under the terms of the policy contract, or even if the policy definition had been ambiguous, then certainly I would agree that general definitions and meanings we have announced and approved in prior cases should be applied. I would agree that “total disability” must be something less than a vegetable state but certainly it should be more than inability to perform a single one of many duties pertaining to an occupation. In any event, it is my view that insurance companies and individuals should be permitted to define “total disability” within the meaning of their contracts for the purpose of indemnity payments and premium rates, so long as the definition does not conflict with the term it defines, and so long as it does not go beyond the bounds of good conscience and common sense. The policy in the case at bar was a group policy for the benefit of veterinarians, and I think we might reasonably assume that it was written on a premium rate commensurate with the loss ratio based on what constitutes total disability as defined in the policy. As I read the majority opinion, it would indicate that if the insurance company had simply referred to the disability as “disability” and had not referred to it as “total disability,” there would have been no limitation on the insurance company in defining the extent of disability it was insuring against. On the other hand, if the company had simply insured against “total disability” without attempting to define what it meant by total disability, then, of course, it would have been this court’s duty to have applied the general definition of total disability in which the instructions complained of would have been proper instructions. It appears to me that the cases cited by the majority are clearly distinguished from the case at bar. A total and permanent disability policy was involved in New York Life Ins. Co. v. Dandridge, 204 Ark. 1078, 166 S.W. 2d 1030, and to be totally and permanently disabled under the terms of the policy, it provided that: “Disability shall be considered total whenever the insured is so disabled by bodily injury or disease that he is wholly prevented from performing any work, from following any occupation, or from engaging in any business for remuneration or profit. . . .” (Emphasis supplied). The insured in that case was a school teacher who had become deaf followed by a nervous condition resulting in indigestion, insomnia and other complications. Occidental Life Ins. Co. of Calif. v. Sammons, 224 Ark. 31, 271 S.W.2d 922, involved a monthly indemnity policy under which it was provided that monthly indemnity would be paid for life and while the insured was wholly and continually disabled and necessarily and continuously confined and regularly visited and treated by a physician as defined in the policy. The policy then provided that the monthly indemnity shall be payable for such disability only if the insured is absolutely unable to leave the house and the yard situated immediately around the house; that in order to receive the monthly indemnity the insured must at all time remain within such confines without any exception but one, namely the insured, when deemed necessary and prescribed by the physician or surgeon, may be transported to the office of the physician or surgeon or to the hospital or sanitarium. The policy further provided that if at any time the insured should leave such confines except for such transportation to the office of the physician, hospital or sanitarium, the monthly indemnity should terminate and the rider would be of no force or effect. In that case this court adopted the “liberal” construction as to “house confinement clauses” and held that the trial court did not err in applying the liberal construction of the policy in that case. It was stipulated in the Sammons case that the insured had left the house and yard for the purpose of taking rides and walking for recreation and visiting friends at various business places, all under the advice of his physician. In Avemco Life Ins. Co. v. Luebker, 240 Ark. 349, 399 S.W.2d 265, the policy definition is not set out but the case turned on whether the insured was disabled from performing all (rather than any) of the substantial and material acts necessary to the prosecution of his business. In Alexander v. Mut. Benefit Health & Accident Ass’n., 232 Ark. 348, 336 S.W.2d 64, the provisions of the insurance policy are not set out in the opinion but the insurance company argued that the insured was not totally and permanently disabled if he was able to earn a livelihood. The insured relied on the cases applying the test as to whether the insured can perform all the substantial and material duties to his occupation. The trial court and jury agreed with the insured and we affirmed. I am of the opinion that the contracting parties in an insurance contract have a right to agree on the extent of disability that is insured against, even under the term “total disability” when the definition is clear, reasonable and not misleading, and where ambiguities are not open to definition by courts of law. I would reverse.